 
PARKERVISION, INC.
 
PERFORMANCE BONUS PLAN
 
1.      Background and Purpose.  The ParkerVision, Inc. Performance Bonus Plan
(the “Plan”) is designed to motivate and reward employees of ParkerVision, Inc.,
a Florida corporation (the “Company”) and to further link an employee’s
interests with those of the Company's by creating a direct relationship between
key company performance measurements and individual bonus payouts.
 
2.      Definitions. The following terms shall have the following meanings:
 
2.1        “Affiliate” means any Person Controlling, Controlled by or under
common Control with another, wherein "Control" means direct or indirect (a)
ownership of more than fifty percent (50%) of the outstanding equity interests
representing (i) the right to vote for members of the board of directors or
other similar managing authority of a corporation, partnership, limited
liability company or other entity or (ii) the right to make management decisions
for such entity, or (b) power to direct or cause the direction of the management
and policies of a Person through the exercise of authority as an officer,
director, manager, member, partner, trustee or person performing corresponding
functions.
 
2.2        "Award" means the incentive compensation granted to a Participant
pursuant to and in accordance with the terms and conditions of the Plan.
 
2.3        “Board” means the board of directors of the Company.
 
2.4        “Bonus Pool” means the maximum total Award that can be paid under the
Plan, contingent upon the attainment of Performance Goals with respect to a
Performance Period, as determined by the Committee.
 
2.5        "Code" means the U.S. Internal Revenue Code of 1986, as amended from
time to time, including any regulations or authoritative guidance promulgated
thereunder and successor provisions thereto.
 
2.6        "Committee" means the Compensation Committee of the Board, or such
other committee as may be appointed by the Board, which shall consist of two or
more Directors, each of whom constitutes an “outside director” within the
meaning of Code Section 162(m).
 
2.7        "Determination Date" means the earlier of: (a) the 90th day of the
Performance Period or (b) the date as of which 25% of the Performance Period has
elapsed. The Determination Date shall be a date on which the outcome of the
Performance Goals is substantially uncertain.
 
 
 

--------------------------------------------------------------------------------

 
 
2.8        “Eligible Individuals” means all employees of the Company.
 
2.9        "Participant" means as to any Performance Period, any Eligible
Individual selected by the Committee to be granted an Award.
 
2.10      "Performance Goals" shall have the meaning set forth in Section 3.2
hereof.
 
2.11      "Performance Period" means the period for which performance is
calculated, which unless otherwise indicated by the Committee, shall be the Plan
Year.
 
2.12      “Person” means any corporation, company, group, partnership, joint
venture, limited liability company, enterprise, entity or individual.
 
2.13      "Plan Year" means the Company's fiscal year, which commences on
January 1st and ends on December 31st.
 
2.14      "Shares" means the shares of the Company's common stock.
 
2.15      "Target Award" means the target award potentially payable under the
Plan to a Participant for a particular Performance Period.
 
3.      Terms of Awards.
 
3.1        Determination of Bonus Pool.  Prior to the Determination Date, the
Committee, in its sole discretion, shall establish the formula for determining
the Bonus Pool which shall be payable based upon the level of attainment of the
Performance Goals for the Performance Period.
 
3.2        Determination of Performance Goals. Prior to the Determination Date,
the Committee, in its sole discretion, shall establish, the Performance Goals
for the Performance Period.   The Performance Goals shall be based on one or
more of the following business criteria (if appropriate, as reported in the
Company’s financial statements), any of which may be measured either in absolute
terms, or as compared to an incremental increase, or as compared to the results
of a peer group, or market performance indicators or indices:
 
 
·
revenue

 
 
·
cash flow

 
 
·
earnings or earnings per Share (including earnings before any one or more of the
following (i) interest, (ii) taxes, (iii) depreciation, (iv) amortization, or
(v) share based compensation

 
 
2

--------------------------------------------------------------------------------

 
 
 
·
price per Share

 
 
·
completion of acquisitions, dispositions or partnerships or other corporate
transactions

 
 
·
completion of settlements related to, money judgments, verdicts or awards
related to and/or licensing arrangements for, the Company’s intellectual
property

 
The Committee, in its discretion, may specify different Performance Goals for
each Award.  The Performance Goals may include a threshold level of performance
below which no Bonus Pool shall be calculated and no Award will be paid.  The
Performance Goal may also include a maximum level of performance above which no
additional Award amount will be paid.
 
3.3        Target Awards.  Prior to the Determination Date, the Committee, in
its sole discretion, shall establish the Target Award for each Participant,
expressed as a percentage of the Bonus Pool or as a percentage of the
Participant’s base salary as of the first day of the Performance Period.   In
establishing the Target Award, the Committee may consider the Participant’s
length of employment and employment level, among other factors.
 
3.4        Adjustments.  To preserve the intended incentives and benefits of an
Award, the Committee, in its sole discretion, may, at the time of the grant of
an Award specify that:
 
(a)        one or more objectively determinable adjustments shall be made to one
or more of the Performance Goals established in Section 3.2 hereof.  Such
adjustments may include or exclude one or more of the following:
 
 
(i)
items that are extraordinary or unusual in nature or infrequent in occurrence,
including one-time or non-recurring items;

 
 
(ii)
the effect of changes in tax laws, accounting standards or principles, or other
laws or regulatory rules affecting reporting results;

 
 
(iii)
any reorganization and restructuring programs;

 
 
(iv)
acquisitions or divestitures;

 
 
(v)
any other items of significant income or expense which are determined to be
appropriate adjustments; and/or

 
(b)        in determining the amount payable to a Participant with respect to
the Participant’s Award, the Committee shall have the right, in its sole
discretion, to reduce (but not increase) the amount otherwise payable under the
Target Award to take into account the recommendation of the Chief Executive
Officer of the Company and such additional factors, if any, that the Committee
may deem relevant to the assessment of individual or corporate performance for
the Performance Period.
 
 
3

--------------------------------------------------------------------------------

 
 
No adjustment shall be made if the effect would be to cause an Award to fail to
qualify as performance-based compensation under Code Section 162(m).
 
3.5        Award Limit.  The maximum aggregate amount of all Awards granted to a
Participant with regard to any Plan Year shall not exceed the greater of (i)
fifteen percent (15%) of the Bonus Pool or (ii) $2,000,000.
 
3.6        Other Incentive Awards.   The Plan is not the exclusive means for the
Committee to award incentive compensation to employees and does not limit the
Committee from making additional discretionary incentive awards.  No employee of
the Company has a guaranteed right to any discretionary bonus as a substitute
for a Target Award if Performance Goals are not met or if the Company’s
shareholders fail to approve or reapprove the Plan.
 
4.      Payment of Awards.
 
4.1        Certification and Award Determination.  As soon as practical
following the completion of each Performance Period, the Committee shall certify
in writing, in accordance with the requirements of Section 162(m) of the Code,
whether the specified Performance Goals were achieved for the Performance Period
to which the Award relates.  The Committee shall then determine, in accordance
with the prescribed formula, the amount of the Bonus Pool and/or the amount of
each Participant’s Award.  In no event shall the amount of any Award for any
Plan Year exceed the award limit set forth in Section 3.5.
 
4.2        Form and Timing of Payment.  Except as otherwise provided herein, as
soon as practicable following the Committee's certification for the applicable
Performance Period pursuant to Section 4.1, each Participant shall receive a
cash payment of his or her Award, less required withholding.  Unless otherwise
determined by the Committee in its sole discretion at the time of certification,
such payment shall be made paid in a lump sum within 2 1/2 months following the
date the Committee certifies that the Performance Goals have been achieved.
 
4.3        Employment Requirement. Except as otherwise provided for in Section 5
or Section 6 or the terms of an Award, no Award shall be paid to any Participant
who is not actively employed by the Company on the date an Award is to be paid.
 
4.4        Leaves of Absence. If a Participant is on an approved leave of
absence for a portion of a Performance Period, the Participant will be eligible
to receive a pro-rated Award reflecting participation for the period during
which he or she was actively employed and not any period when he or she was on
leave.
 
 
4

--------------------------------------------------------------------------------

 
 
5.      Termination of Employment.
 
5.1        Termination of Employment Due to Death or Disability. If a
Participant's employment is terminated by reason of his or her death or
Disability during a Performance Period or following a Performance Period but
before the date that Awards are paid, the Participant or his or her beneficiary
will be paid the Award that would otherwise be payable if the Participant
remained employed through the date that Awards are paid.  Payment of such Award
will be made at the same time and in the same manner as Awards are paid to other
Participants.  "Disability" means, unless otherwise defined in an employment
agreement between the Participant and the Company (in which case the definition
in the employment agreement controls):
 
(a)         total and permanent disability in accordance with the Company's
long-term disability plan, as determined by the Committee, or
 
(b)         permanent and total disability within the meaning of Code Section
22(e)(3).
 
5.2        Termination of Employment Without Cause or for Good Reason.  If (a)
the Company terminates the Participant’s employment without Cause or (b) the
Participant resigns his or her employment for Good Reason pursuant to an
employment agreement between the Participant and the Company, in each case
during a Performance Period or following a Performance Period but before the
date that Awards are paid, unless otherwise provided for in the employment
agreement between the Participant and the Company (in which case the provisions
of the employment agreement control), the Participant will be paid the Award,
pro-rated by the number of weeks the Participant worked during the Performance
Period divided by the number of weeks in a Performance Period.  Payment of such
pro-rated Award will be made at the same time and in the same manner as Awards
are paid to other Participants.  “Cause” means, unless otherwise defined in an
employment agreement between the Participant and the Company (in which case the
definition in the employment agreement controls):  (i) willful and continued
failure by the Participant to perform his or her job duties, (ii) the
Participant performing an act of dishonesty, fraud, theft, embezzlement, or
misappropriation involving the Participant’s employment with the Company, (iii)
a material violation of established Company policies and procedures by the
Participant, or (iv) the Participant performing any act resulting in a criminal
felony charge brought against the Participant or a criminal conviction of the
Participant (other than a conviction of a minor traffic violation). “Good
Reason” has the meaning set forth in an employment agreement between the
Participant and the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
6.      Change in Control.  If a Change in Control occurs during a Performance
Period, Awards under the Plan will be calculated based on the achievement of
Performance Goals on or prior to the date of the Change in Control. If the
minimum Performance Goals are achieved and certified by the Committee pursuant
to Section 4.1, each Participant will receive an Award calculated based on the
prescribed formula. Awards paid in connection with a Change in Control will be
paid no later than 2 1/2 months following the date the Committee certifies that
the Performance Goals have been achieved.  "Change in Control" means, unless
otherwise defined in an employment agreement between the Participant and the
Company (in which case the definition in the employment agreement controls):
 
(a)             The direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company, taken as a whole, to any person that is not an Affiliate of the
Company;
 
(b)             The Incumbent Directors cease for any reason to constitute at
least a majority of the Board;
 
(i)           “Incumbent Directors" means the individuals who, as of the date
the Plan is adopted, are directors of the Company and any individual who becomes
a director subsequent to such date whose election, nomination for election, or
appointment, was approved by a vote of at least two-thirds of the then-Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
objection to such nomination).
 
(c)             The acquisition by any person of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934,
as amended), of 50% or more (on a fully diluted basis) of either (i) the then
outstanding Shares of the Company, taking into account as outstanding for this
purpose such Shares issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Shares or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities") provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company or any Affiliate, (B) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any subsidiary, or (C) any acquisition which complies with clauses (i), (ii)
and (iii) of subsection (d) of this definition; or
 
 
6

--------------------------------------------------------------------------------

 
 
(d)             The consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company that requires the approval of the Company's shareholders, whether for
such transaction or the issuance of securities in the transaction (a "Business
Combination"), unless immediately following such Business Combination: (i) more
than 50% of the total voting power of (A) the entity resulting from such
Business Combination (the "Surviving Company"), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the "Parent Company"), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (ii) no
person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the beneficial owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (iii) at least a majority of
the members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board's approval of the execution of the initial agreement providing
for such Business Combination.
 
7.      Administration.
 
7.1        Administration By the Committee. The Plan shall be administered by
the Committee.  Members of the Committee shall be appointed by the Board.
 
7.2        Duties and Powers of the Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions.  The Committee shall have the power to interpret the Plan, and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret, amend or revoke any such
rules.  In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Code Section 162(m) are required to
be determined in the sole and absolute discretion of the Committee.
 
7.3        Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons,
and shall be given the maximum deference permitted by law.
 
 
7

--------------------------------------------------------------------------------

 
 
8.      Other Provisions.
 
8.1        Effective Date.   This Plan shall be effective as of January 1, 2013,
subject to shareholder approval.  The Committee may grant Awards at any time on
or after the Effective Date, provided that no amount shall be paid with respect
to any Award unless and until the Plan is approved by the Company’s shareholders
in accordance with Section 8.3.
 
8.2        Amendment or Termination of the Plan. The Board or the Committee may,
at any time, amend, suspend or terminate the Plan in whole or in part; provided
that, no amendment that requires shareholder approval in order for the Plan to
continue to comply with Code Section 162(m) shall be effective unless approved
by the requisite vote of the shareholders of the Company. Notwithstanding the
foregoing, no amendment shall adversely affect the rights of any Participant to
Awards allocated prior to such amendment, suspension or termination.
 
8.3        Approval of Plan by Shareholders.
 
(a)        This Plan shall be submitted for approval of the Company’s
shareholders at the first annual meeting of shareholders to occur after the
Effective Date.  If this Plan is not so approved, the Plan shall cease to be
effective and no payment shall be made with respect to any Award.
 
(b)        The Plan shall be subject to reapproval by the shareholders of the
Company not later than the first shareholder meeting that occurs in the fifth
year following the year in which the shareholders last approved the Plan, if and
as required under the Treasury Regulations pursuant to Code Section 162(m).  If
the Plan is not so reapproved, no further Awards shall be granted under the Plan
on or after the date of such shareholder meeting and any outstanding Award shall
be paid in accordance with the terms and conditions of the Plan and such Award.
 
8.4        Withholding. The Company shall have the right to withhold from any
Award, any federal, state or local income and/or payroll taxes required by law
to be withheld and to take such other action as the Committee may deem advisable
to enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to an Award.
 
8.5        Clawback.   Awards under the Plan shall be subject to any claw-back
provisions provided for in an employment agreement between the Participant and
the Company.  For Participants who are not a party to an employment agreement
with the Company that includes claw-back provisions, the Committee may provide
that any Awards paid under the Plan shall be subject to any claw-back policy
implemented by the Company, including, without limitation, any claw-back policy
adopted to comply with the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and any rules or regulations promulgated thereunder, to
the extent set forth in such claw-back policy.
 
 
8

--------------------------------------------------------------------------------

 
 
8.6        Qualified Performance-Based Compensation.  The Committee shall take
such actions as it may deem necessary to ensure that Awards qualify as
performance-based compensation as described in Code Section 162(m)(4)(C).  Any
such Award shall be subject to any additional limitations set forth in Code
Section 162(m) (including any amendment to Code Section 162(m)) that are
requirements for qualifications as performance-based compensation as described
in Code Section 162(m)(4)(C), and the Plan shall be deemed amended to the extent
necessary to conform to such requirements.
 
8.7        Section 409A of the Code. It is intended that payments under the Plan
qualify as short-term deferrals exempt from the requirements of Code Section
409A. In the event that any Award does not qualify for treatment as an exempt
short-term deferral, it is intended that such amount will be paid in a manner
that satisfies the requirements of Code Section 409A. The Plan shall be
interpreted and construed accordingly.
 
9.      Miscellaneous.
 
(a)        The Plan and the granting of Awards shall be subject to all
applicable federal and state laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required.
 
(b)        A person's rights and interests under the Plan, including any Award
previously made to such person or any amounts payable under the Plan may not be
assigned, pledged, or transferred, except in the event of the Participant's
death, to a designated beneficiary in accordance with the Plan, or in the
absence of such designation, by will or the laws of descent or distribution.
 
(c)        Nothing in the Plan or in any notice of Award shall confer upon any
person the right to continue in the employment of the Company or affect the
right of the Company to terminate the employment of any Participant.
 
(d)        A Participant shall not have any right to any Award under the Plan
until such Award has been certified by the Committee (such right being subject
to the provisions of the Plan, including, without limitation, Section 4.3), and
participation in the Plan in one Performance Period Year does not connote any
right to become a Participant in the Plan in any future Performance Period.
 
(e)        The rights of Participants under the Plan shall be unfunded and
unsecured.  Amounts payable under the Plan are not and will not be transferred
into a trust or otherwise set aside.  The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under the Plan.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)        All costs and expenses in connection with the administration of the
Plan shall be paid by the Company.
 
(g)        If any provision of the Plan shall be considered illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but shall be fully severable, and the Plan shall be
construed and enforced as if such illegal or invalid provision had never been
contained therein.
 
(h)        Nothing in the Plan shall limit the authority of the Company, the
Board or the Committee to adopt such other compensation arrangements, as it may
deem desirable for any Participant.
 
(i)         All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding upon any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the assets of
the Company.
 
(j)         The Plan shall be construed, administered and enforced in accordance
with the laws of Florida without regard to conflicts of law.
 
 
10